Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Remarks
Claims 5 and 12 depend from withdrawn Claim 4, therefore, are withdrawn from consideration. 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6, 8, 10 and 11 rejected under 35 U.S.C. 103 as being unpatentable over Lin (U.S. Patent Pub. No. 2003/0170934), in view of Takenaka (U.S. Patent Pub. No. 2003/0178665).
	Regarding Claim 1
	FIG. 2 (annotated below) of Lin discloses a semiconductor device comprising: a substrate (1) having one surface; and an interconnection layer disposed on the one surface of the substrate, the interconnection layer including a plurality of capacitors each having a metal-insulator-metal structure, wherein the interconnection layer has a plurality of insulating films and a plurality of interconnection parts alternately stacked in a stacked direction, each of the capacitors includes a first electrode and a second electrode provided by any two of the plurality of interconnection parts opposed to each other in the stacked direction, in which the first electrode is one of the two interconnection parts located adjacent to the substrate and the second electrode is the other located opposite to the substrate with respect to the first electrode, among the plurality of capacitors, one of the first electrode and the second electrode of each capacitor is provided by a same one of the interconnection parts as a subject electrode, and a distance between the first electrode and the second electrode is different among the plurality of capacitors to have different capacitances among the plurality of capacitors, and the subject electrodes provided by the same one of the interconnection parts are covered with at least one of the insulating films, and have ends located on a same plane, wherein the plurality of insulating films include first to fourth insulating films, and the plurality of interconnection parts include first to fourth interconnection parts, the first insulating film (2) is disposed on the one surface of the substrate, the first interconnection part (m1) is disposed on the first insulating film, the second insulating film (3a) is disposed on the first insulating film to cover the first interconnection part, the second interconnection part (m2) is disposed on the second insulating film, the third insulating film (3b-5) is disposed on the second insulating film to cover the second interconnection part, the third interconnection part (10) is disposed on the third insulating film, and the fourth insulating film (14) is disposed on the third insulating film to cover the third interconnection part, the plurality of capacitors include a first capacitor (C1) including portions of the second interconnection part and the third interconnection part opposed to each other, a second capacitor (C2) including portions of the first interconnection part and the third interconnection part opposed to each other, a third capacitor (C3) including portions of the second interconnection part and the third interconnection part opposed to each other, and a fourth capacitor (C4), the fourth interconnection part (12) is disposed on the fourth insulating film, and includes a first portion (12-1) and a second portion (12-2), the first portion being the second electrode of the fourth capacitor that faces the portion of the third interconnection part forming the second electrode of the third capacitor across the fourth insulating, such that the second electrode of the third capacitor and the first electrode of the fourth capacitor are provided by the same portion of the third interconnection part as the subject electrodes, the second portion facing the second electrode of the first capacitor, which is provided by the third interconnection part and received in the hole, across the fourth insulating film, in the hole, a connection via (13) is disposed to pass through the fourth insulating film between the second electrode of the first capacitor and the second portion of the fourth interconnection part, wherein the first portion of the fourth interconnection part has a flat first upper surface and a flat first lower surface, and the second portion of the fourth interconnection part has a flat second upper surface and a flat second lower surface. 
The difference between FIG. 2 of Lin and the claimed invention is that the shape of the portion of the third interconnection part forming the second electrode of the first capacitor: in the claimed invention it has a U-shape (hole), while in FIG. 2 of Lin it is flat.

    PNG
    media_image1.png
    546
    530
    media_image1.png
    Greyscale

	FIG. 2 of Takenaka discloses a similar semiconductor device, wherein the portion (115a) of the third interconnection part forming the second electrode of the first capacitor has a U-shape (hole), such that the third insulating film (upper 108) is formed with a hole in a region corresponding to the portion of the second interconnection part (112a), the portion forming the first electrode of the first capacitor (C1), the portion of the third interconnection part forming the second electrode as the subject electrode of the first capacitor is disposed on the first electrode of the first capacitor through a capacitance film (113a) in the hole, and is extended outside the hole such that an end thereof is disposed on a periphery of the hole and on the same plane as the end of the second electrode as the subject electrode of each of the second and third capacitors in the third interconnection part (the subject electrode extended on a periphery of the hole is on the same plane as the end of the second electrode as the subject electrode of each of the second and third capacitors in the third interconnection part, as shown in FIG. 2 of Lin); the fourth insulating film (118) is disposed on the second electrode of the first capacitor to fill the hole; and a distance between the second electrode of the first capacitor disposed in the hole and the second portion of the fourth interconnection part corresponding to a position of the hole is larger than a distance between the first electrode of the fourth capacitor and the second electrode of the fourth capacitor provided by the first portion of the fourth interconnection part, the second portion facing the second electrode (115a) of the first capacitor, which is provided by the third interconnection part and received in the hole, across the fourth insulating film, in the hole, a connection via (116a) is disposed to pass through the fourth insulating film between the second electrode of the first capacitor and the second portion of the fourth interconnection part (117). 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lin, as taught by Takenaka. The ordinary artisan would have been motivated to modify Lin in the above manner for the purpose of reducing number of fabrication processes (Para. 28 of Takenaka).
	
	Regarding Claim 6
	FIG. 2 of Takenaka discloses the portion of the third interconnection part forming the second electrode of the first capacitor (C1) is disposed on the first electrode (112a) of the first capacitor only through the capacitance film (114a) in the hole. FIG. 2 of Lin discloses in each of the second capacitor and the third capacitor, the second electrode faces the first electrode through the capacitance film and at least one insulating film.
	
	Regarding Claim 8
	FIG. 2 (annotated above) of Lin discloses the subject electrodes of the second to fourth capacitors are planar and disposed on the same plane, and the end of the subject electrode of the first capacitor is disposed on the same plane on which the subject electrodes of the second to fourth capacitors are disposed, and a part of the subject electrode other than the end is disposed in the hole recessed from the plane on which the subject electrodes of the second to fourth capacitors are disposed.
	
	Regarding Claim 10
	Lin as modified by Takenaka discloses the distance between the first electrode and the second electrode of the fourth capacitor is different from those of the first capacitor and the second capacitor, and a facing area between the first electrode and the second electrode of the fourth capacitor is different from a facing area of the first electrode and the second electrode of the third capacitor.
		
	Regarding Claim 11
	FIG. 2 of Lin discloses the first portion (12-1) of the fourth interconnection part has a uniform thickness, and the second portion (12-2) of the fourth interconnection part has the uniform thickness.

Claims 2 and 9 rejected under 35 U.S.C. 103 as being unpatentable over Lin and Takenaka, in view of Lin1 (U.S. Patent Pub. No. 2004/0245580) of record, in view of Yuan (U.S. Patent Pub. No. 2016/0155547) of record.
	Regarding Claim 2
	Lin as modified by Takenaka discloses Claim 1. 
Lin as modified by Takenaka fails to disclose “the interconnection layer includes a first resistor and a second resistor connected in series to the first resistor, one of the first resistor and the second resistor has a temperature coefficient of resistance with a positive value while the other of the first and second resistors has a temperature coefficient of resistance with a negative value, and the second resistor has an end located on the same plane as the ends of the subject electrodes provided by the same interconnection part, and is made of a same material as the subject electrodes”.
	FIG. 6 of Lin1 discloses a similar semiconductor device, wherein the second resistor (440) has an end located on the same plane as the ends of the subject electrodes (134, 152) provided by the same interconnection part, and is made of a same material as the subject electrodes [0041]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lin, as taught by Lin1. The ordinary artisan would have been motivated to modify Lin in the above manner for purpose of forming passive devices in a wafer fab and in a bump fab (Para. 10 of Lin1).
Lin as modified by Lin1 and Lin1 fails to disclose “the interconnection layer includes a first resistor and a second resistor connected in series to the first resistor, one of the first resistor and the second resistor has a temperature coefficient of resistance with a positive value while the other of the first and second resistors has a temperature coefficient of resistance with a negative value”.
	FIG. 1 of Yuan discloses a similar semiconductor device, wherein the interconnection layer includes a first resistor and a second resistor connected in series to the first resistor, one of the first resistor and the second resistor has a temperature coefficient of resistance with a positive value while the other of the first and second resistors has a temperature coefficient of resistance with a negative value [0004]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lin, as taught by Yuan. The ordinary artisan would have been motivated to modify Lin in the above manner for purpose of temperature coefficient compensation (Para. 2 of Yuan).
	
	Regarding Claim 9
	Modified Lin discloses the fourth interconnection layer includes portions facing the first resistor and the second resistor.

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Lin and Takenaka, in view of Won (U.S. Patent Pub. No. 2004/0065938) of record.
	Regarding Claim 7
	Lin as modified by Takenaka discloses Claim 6. 
Lin as modified by Takenaka fails to disclose “the interconnection layer further includes a protection film on the third insulating film except inside of the hole the capacitance film is disposed on the protection film, and in the hole, the second electrode of the first capacitor is disposed on the first electrode only through the capacitance film”.
	However, FIG. 2 of Takenaka discloses the capacitance film (113a) is disposed on the third insulating film (upper 108); furthermore, FIG. 5 of Won discloses a similar method for manufacturing a semiconductor device, wherein the interconnection layer further includes a protection film (105); and the capacitance film (118) is disposed on the protection film except inside of the hole. Thus, Lin as modified by Won discloses the claimed limitation. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Lin, as taught by Won. The ordinary artisan would have been motivated to modify Lin in the above manner for purpose of providing protection (Para. 18 of Won).

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892